Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
(Chief Information Officer)
This Executive Employment Agreement (the “Agreement”) is entered into on
September 16th, 2009, by and between Grand Canyon Education, Inc., a Delaware
corporation (the “Company”), and Joseph N. Mildenhall (“Executive”).
The parties agree as follows:
1. Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.
2. Duties.
2.1 Position. Executive is employed as Chief Information Officer and shall have
the duties and responsibilities assigned by the Company’s Chief Executive
Officer (“CEO”) both upon initial hire and as may be reasonably assigned from
time to time. Executive shall perform faithfully and diligently all duties
assigned to Executive. The Company reserves the right to modify Executive’s
position and duties at any time in its sole and absolute discretion, except that
any material diminution in Executive’s duties shall be subject to Section 6.3(b)
below.
2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of the Company, and will abide by all policies and decisions made by the
Company, as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of the Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for the Company, unless Executive
notifies the CEO in advance of Executive’s intent to engage in other paid work
and receives the CEO’s express written consent to do so. Notwithstanding the
foregoing, Executive will be permitted to serve as an outside director on the
board of directors for corporate, civic, nonprofit or charitable entities, so
long as Executive obtains the consent of the Company and provided such entities
are not competitive with the Company and subject to the provisions of section 9
below.
2.3 Work Location. Executive’s principal place of work shall be located in
Phoenix, Arizona, or such other location as the Company may direct from time to
time.
3. Term.
3.1 Initial Term. The employment relationship pursuant to this Agreement shall
be for an initial term commencing on September 16, 2009 (the “Effective Date”)
and continuing for a period of three (3) years following such date (“Initial
Term”), unless sooner terminated in accordance with Section 6 below.
3.2 Renewal. On expiration of the Initial Term specified in Section 3.1 above,
this Agreement will automatically renew for subsequent one (1) year terms (each
a “Renewal Term”) unless either party provides thirty (30) days’ advance written
notice to the other that the Company or Executive does not wish to renew the
Agreement for a subsequent Renewal Term. In the event either party gives notice
of nonrenewal pursuant to this Section 3.2, this Agreement will expire at the
end of the then current term. The Initial Term and each subsequent Renewal Term
are referred to collectively as the “Term”.

 

1



--------------------------------------------------------------------------------



 



4. Compensation.
4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, the Company shall pay to Executive an initial Base Salary at
the rate of Three Hundred Thousand Dollars ($300,000.00) per year payable in
accordance with the normal payroll practices of the Company, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and payroll deductions. In the event Executive’s employment
under this Agreement is terminated by either party, for any reason, Executive
will earn the Base Salary prorated to the date of termination, except as
otherwise set forth herein. Executive’s Base Salary shall be reviewed annually
by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”).
4.2 Incentive Compensation. For the fiscal year of the Company ending
December 31, 2009, and provided Executive remains employed with the Company as
of such date, Executive will be eligible to receive a pro-rata share of his
target bonus as is explained below. Thereafter, Executive will be eligible to
earn incentive compensation in the form of an annual bonus for each fiscal year
of the Company with a target amount of fifty percent (50%) of Executive’s Base
Salary. The Compensation Committee will determine the actual amount of the bonus
earned for any year, which will be based upon both the Company’s achievement of
overall performance metrics for the year and Executive’s achievement of
individual performance metrics as agreed upon by the Compensation Committee and
the Executive. The Compensation Committee may, in its sole discretion, increase
the Executive’s annual bonus above fifty percent (50%) of Base Salary if it
determines that the performance of both the Executive and the Company
significantly exceed the predetermined metrics. Bonus amounts, if any, are to be
awarded annually and payment shall be made within two and one-half months
following the end of the applicable Company fiscal year.
4.3 Stock Options. Upon approval by the Compensation Committee, Executive will
be granted, upon Executive’s commencement of employment hereunder, a
nonstatutory stock option (the “Option”) to purchase 75,000 shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”), under the
Company’s 2008 Equity Incentive Plan (the “Plan”) at an exercise price per share
equal to the fair market value of such Common Stock on the date of grant, as
provided in the Plan. Subject to Executive’s continued employment, the Option
will vest and become exercisable in five equal annual installments (each, an
“Annual Installment”) over a five (5) year period beginning on the grant date.
The Option will be subject to the terms and conditions of the Plan and a form of
stock option agreement specified by the Compensation Committee, which Executive
will be required to sign as a condition of retaining the Option. Executive may
be eligible for future grants at the sole discretion of the Compensation
Committee.
4.4 Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to senior management of the Company,
subject to the terms and conditions of the Company’s benefit plan documents. The
Company reserves the right to change or eliminate fringe benefits on a
prospective basis, at any time, effective upon notice to Executive.

 

2



--------------------------------------------------------------------------------



 



5. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of the Company. To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with the Company’s policies. Any reimbursement
Executive is entitled to receive shall (a) be paid no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(b) not be affected by any other expenses that are eligible for reimbursement in
any tax year, and (c) not be subject to liquidation or exchange for another
benefit.
6. Termination of Executive’s Employment.
6.1 Termination for Cause by Company. Although the Company anticipates a
mutually rewarding employment relationship with Executive, the Company may
terminate Executive’s employment immediately at any time for Cause. For purposes
of this Agreement, “Cause” is defined as: (a) acts or omissions constituting
gross negligence, recklessness or willful misconduct on the part of Executive
with respect to Executive’s obligations or otherwise relating to the business of
the Company; (b) Executive’s material breach of this Agreement, including,
without limitation, any breach of Section 8, Section 9, or Section 10;
(c) Executive’s breach of the Company’s Employee Nondisclosure and Assignment
Agreement; (d) Executive’s conviction or entry of a plea of nolo contendere for
fraud, misappropriation or embezzlement, or any felony or crime of moral
turpitude; (e) Executive’s inability to perform the essential functions of
Executive’s position, with or without reasonable accommodation, due to a mental
or physical disability; (f) Executive’s willful neglect of duties as determined
in the sole and exclusive discretion of the Board of Directors, provided that
Executive has received written notice of the action or omission giving rise to
such determination and has failed to remedy such situation to the satisfaction
of the Board of Directors within thirty (30) days following receipt of such
written notice, unless Executive’s action or omission is not subject to cure, in
which case no such notice shall be required, or (g) Executive’s death. In the
event Executive’s employment is terminated in accordance with this Section 6.1,
Executive shall be entitled to receive only Executive’s Base Salary then in
effect, prorated to the date of termination, and all fringe benefits through the
date of termination. All other Company obligations to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished.
Executive will not be entitled to receive the Severance Package described in
Section 6.2 below, but will be subject to the surviving provisions of this
Agreement set forth in Section 13.8 below.
6.2 Termination Without Cause by Company/Severance. The Company may terminate
Executive’s employment under this Agreement without Cause at any time upon
written notice to Executive. In the event of such termination, Executive will
receive Executive’s Base Salary then in effect, prorated to the date of
termination of employment. In addition, Executive will receive a “Severance
Package” that shall include (a) a severance payment equivalent to twelve (12)
months of Executive’s Base Salary then in effect on the date of termination,
payable in accordance with the Company’s regular payroll cycle commencing with
the first payroll date occurring on or after the 60th day following the date of
Executive’s termination of employment, (b) payment by the Company of the
premiums required to continue Executive’s group health care coverage for a
period of twelve (12) months following Executive’s termination, under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), provided that Executive timely elects to continue and remains
eligible for these benefits under COBRA, and does not become eligible for health
coverage through another employer during this period, and (c) acceleration of
the vesting of the Annual Installment under the Option that would otherwise have
vested on the next vesting date following the termination of Executive’s
employment. Executive will only receive the Severance Package if Executive:
(i) complies with all surviving provisions of this Agreement as specified in
Section 13.8 below; and (ii) executes a full general release, releasing all
claims, known or unknown, that Executive may have against the Company arising
out of or any way related to Executive’s employment or termination of employment
with the Company, and such release has become effective in accordance with its
terms prior to the 60th day following the termination date. All other Company
obligations to Executive will be automatically terminated and completely
extinguished.

 

3



--------------------------------------------------------------------------------



 



6.3 Voluntary Resignation by Executive for Good Reason/Severance. Executive may
voluntarily resign Executive’s position with the Company for Good Reason at any
time on thirty (30) days’ advance written notice to the Company. In the event of
Executive’s resignation for Good Reason, Executive will be entitled to receive
Executive’s Base Salary then in effect, prorated to the date of termination of
employment, and the Severance Package described in Section 6.2 above, provided
Executive complies with all of the conditions described in Section 6.2 above.
All other Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished. Executive will be deemed
to have resigned for Good Reason if Executive voluntarily terminates his
employment with the Company within ninety (90) days following the first
occurrence of a condition constituting Good Reason. “Good Reason” means the
occurrence of any of the following conditions without Executive’s written
consent, which condition(s) remain(s) in effect thirty (30) days after Executive
provides written notice to the Company of such condition(s): (a) a material
reduction in Executive’s Base Salary as then in effect prior to such reduction,
other than as part of a salary reduction program among similar management
employees, (b) a material diminution in Executive’s authority, duties or
responsibilities as an employee of the Company as they existed prior to such
change, or (c) a relocation of Executive’s principal place of work which
increases Executive’s one-way commute distance by more than fifty (50) miles.
Executive will be deemed to have given consent to any condition(s) described in
this Section if Executive does not provide written notice to the Company of his
intent to exercise his rights pursuant to this Section within thirty (30) days
following the first occurrence of such condition(s).
6.4 Voluntary Resignation by Executive Without Good Reason. Executive may
voluntarily resign Executive’s position with the Company without Good Reason at
any time on thirty (30) days’ advance written notice to the Company. In the
event of Executive’s resignation without Good Reason, Executive will be entitled
to receive only Executive’s Base Salary, prorated to the date of termination of
employment, and all fringe benefits through the date of termination. All other
Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished. In addition, Executive
will not be entitled to receive the Severance Package described in Section 6.2
above, but will be subject to the surviving provisions of this Agreement set
forth in Section 13.8 below.
6.5 Termination After a Change in Control.
(a) Severance Payment; Option Vesting Acceleration. If, upon or within twelve
(12) months after a Change in Control (as that term is defined below),
Executive’s employment is terminated by the Company other than for Cause (as
defined in Section 6.1 above) or Executive resigns for Good Reason (as defined
in Section 6.3 above), then (i) Executive shall be entitled to receive
(A) Executive’s Base Salary, prorated to the date of termination of employment,
and (B) the Severance Package described in Section 6.2 above, provided Executive
complies with all of the conditions described in Section 6.2 above, and (ii) to
the extent not yet vested, the Option and any other stock options granted to
Executive by the Company shall vest in full as of the date of such termination
of employment, provided Executive complies with the conditions described in
Section 6.2 above.

 

4



--------------------------------------------------------------------------------



 



(b) Parachute Payments. If, due to the benefits provided under Section 6.5(a)
and any other payments or benefits, Executive would be subject to any excise tax
pursuant to Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) due to characterization of any such amounts as excess parachute payments
pursuant to Section 280G of the Code, the amounts payable under Section 6.5(a)
will be reduced (to the least extent possible) in order to avoid any “excess
parachute payment” under Section 280G(b)(1) of the Code.
(c) Change in Control. A Change in Control is defined as any one of the
following occurrences:
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), becomes the “beneficial
owner” (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total fair market value or total combined voting
power of the Company’s then-outstanding securities entitled to vote generally in
the election of directors; provided, however, that a Change in Control shall not
be deemed to have occurred if such degree of beneficial ownership results from
any of the following: (A) an acquisition of securities by any person who on the
Effective Date is the beneficial owner of more than fifty percent (50%) of such
voting power, (B) any acquisition of securities directly from the Company,
including, without limitation, pursuant to or in connection with a public
offering of securities, (C) any acquisition of securities by the Company,
(D) any acquisition of securities by a trustee or other fiduciary under an
employee benefit plan of the Company, or (E) any acquisition of securities by an
entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the voting securities
of the Company; or
(ii) the sale or disposition of all or substantially all of the Company’s assets
(other than a sale or disposition to one or more subsidiaries of the Company),
or any transaction having similar effect is consummated; or
(iii) the Company is party to a merger or consolidation that results in the
holders of voting securities of the Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the dissolution or liquidation of the Company.
6.6 Termination of Employment Upon Nonrenewal. In the event either party decides
not to renew this Agreement for a subsequent term in accordance with Section 3.2
above, this Agreement will expire, Executive’s employment with the Company will
terminate and Executive will only be entitled to Executive’s Base Salary then in
effect paid through the last day of the then current term. All other Company
obligations to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished. Executive will not be entitled to
receive the Severance Package described in Section 6.2 above, but shall be
subject to the surviving provisions of this Agreement as set forth in
Section 13.8 below.

 

5



--------------------------------------------------------------------------------



 



6.7 Resignation of Board or Other Positions. Executive agrees that should
Executive’s employment terminate for any reason, Executive will immediately
resign all other positions (including board membership) Executive may hold on
behalf of the Company.
6.8 Application of Section 409A.
(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement on account of Executive’s termination
of employment with the Company which constitutes a “deferral of compensation”
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations. Furthermore, if Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.
(b) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes incurred by Executive on compensation
paid or provided to Executive pursuant to this Agreement.
7. No Violation of Rights of Third Parties. Executive represents and warrants to
the Company that Executive is not currently a party, and will not become a
party, to any other agreement that is in conflict with, or will prevent
Executive from complying with, this Agreement. Executive further represents and
warrants to the Company that Executive’s performance of all of the terms of this
Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence any proprietary information, knowledge, or data
acquired by Executive in confidence or trust prior to Executive’s employment
with the Company. Executive acknowledges and agrees that the representations and
warranties in this Section 8 are a material part of this Agreement.
8. Other Covenants. Executive hereby makes the following covenants, each of
which Executive acknowledges and agrees are a material part of this Agreement:
8.1 During the Term of Executive’s employment with the Company, Executive will
not (a) breach any agreement to keep in confidence any confidential or
proprietary information, knowledge or data acquired by Executive prior to
Executive’s employment with Company, or (b) disclose to the Company, or use or
induce the Company to use, any confidential or proprietary information or
material belonging to any previous employer or any other third party. Executive
acknowledges that the Company has specifically instructed Executive not to
breach any such agreement or make any such disclosures to the Company.

 

6



--------------------------------------------------------------------------------



 



8.2 During the Term of Executive’s employment with the Company, Executive will
not engage in any work or activity, paid or unpaid, that creates an actual
conflict of interest with the Company. Such work shall include, but is not
limited to, directly or indirectly competing with the Company in any way, or
acting as an officer, director, employee, consultant, stockholder, volunteer,
lender, or agent of any business enterprise of the same nature as, or which is
in direct competition with, the business in which the Company is now engaged or
in which the Company becomes engaged during the term of Executive’s employment
with the Company, as may be determined by the Company in its sole discretion. If
the Company believes such a conflict exists during the term of this Agreement,
the Company may ask Executive to choose to discontinue the other work or
activity or resign employment with the Company.
8.3 During the Term of Executive’s employment with the Company and after the
termination thereof, neither Executive nor the Company will disparage each
other, or the Company’s products, services, agents or employees.
8.4 During the Term of Executive’s employment with the Company and after the
termination thereof, at the Company’s expense and upon its reasonable request,
Executive will cooperate and assist the Company in its defense or prosecution of
any disputes, differences, grievances, claims, charges, or complaints between
the Company and any third party, which assistance will include testifying on the
Company’s behalf in connection with any such matter or performing any other task
reasonably requested by the Company in connection therewith.
9. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by the Company’s Employee Nondisclosure and Assignment Agreement, which is
provided with this Agreement and incorporated herein by reference.
10. Non-Competition; Nonsolicitation of Company’s Employees. Executive
acknowledges that in the course of his employment with the Company he will serve
as a member of the Company’s senior management and will become familiar with the
Company’s trade secrets and with other confidential and proprietary information
and that his services will be of special, unique and extraordinary value to the
Company. Executive further acknowledges that the Company’s business, a
substantial portion of which is conducted online, is national in scope and that
the Company, in the course of such business, recruits students and faculty
throughout the United States, works with vendors throughout the United States,
and competes with other companies located throughout the United States.
Therefore, in consideration of the foregoing, Executive agrees that, during the
Term, and during the twelve-month (12) month period following the Term, he shall
not directly or indirectly anywhere within the United States of America (a) own
(except ownership of less than 1% of any class of securities which are listed
for trading on any securities exchange or which are traded in the
over-the-counter market), manage, control, participate in, consult with, render
services for, be employed by, or in any manner engage in the operation of (i) a
for-profit, post-secondary education institution, or (ii) any other business of
the Company in which Executive had significant involvement prior to Executive’s
separation; (b) solicit funds on behalf of, or for the benefit of, any
for-profit, post-secondary education institution (other than the Company) or any
other entity that competes with the Company; (c) solicit individuals who are
current or prospective students of the Company to be students for any other
for-profit, post-secondary education institution; (d) induce or attempt to
induce any employee of the Company to leave the employ of the Company, or in any
way interfere with the relationship between the Company and any employee
thereof, or (e) induce or attempt to induce any student, customer, supplier,
licensee or other business relation of the Company to cease doing business with,
or modify its business relationship with, the Company, or in any way interfere
with or hinder the relationship between any such student, customer, supplier,
licensee or business relation and the Company.

 

7



--------------------------------------------------------------------------------



 



11. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Section 8, Section 9 and Section 10 hereof (collectively
“Covenants”) would cause irreparable injury to the Company and agrees that in
the event of any such breach, the Company shall be entitled to seek temporary,
preliminary and permanent injunctive relief without the necessity of proving
actual damages or posting any bond or other security in addition to any other
relief to which the Company may be entitled and other remedies Company may
exercise under this Agreement or otherwise.
12. Insurance; Indemnification.
12.1 During the Term of Executive’s employment hereunder, Executive will be
covered by the Company’s director and officer insurance policy to the same
extent as all other senior executive officers of the Company.
12.2 Following the execution of this Agreement, the Company will execute and
deliver a director and officer indemnification agreement with Executive in a
form approved by the Board of Directors for the senior executive officers of the
Company.
13. General Provisions.
13.1 Successors and Assigns. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.
13.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
13.3 Attorneys’ Fees. In the event of a dispute involving the interpretation or
enforcement of this Agreement, a court shall award attorneys’ fees and costs to
the prevailing party.
13.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
13.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

8



--------------------------------------------------------------------------------



 



13.6 Governing Law; Forum. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Arizona. Each
party consents to the jurisdiction and venue of the state or federal courts in
Phoenix, Arizona, if applicable, in any action, suit, or proceeding arising out
of or relating to this Agreement, and agrees that the state or federal courts in
Phoenix, Arizona shall have exclusive jurisdiction over any dispute arising
between the parties related to this Agreement or Executive’s employment with the
Company.
13.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth under the signatures below, or
such other address as either party may specify in writing.
13.8 Survival. Sections 8 (“Other Covenants”), 9 (“Confidentiality and
Proprietary Rights”), 10 (“Non-Competition; Nonsolicitation”), 11 (“Injunctive
Relief”), 13 (“General Provisions”) and 14 (“Entire Agreement”) of this
Agreement shall survive termination of Executive’s employment with the Company.
14. Entire Agreement. This Agreement, including the Employee Nondisclosure and
Assignment Agreement incorporated herein by reference and the Company’s 2008
Equity Incentive Plan and related option documents described in Section 4.3 of
this Agreement, constitutes the entire agreement between the parties relating to
this subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral. This
agreement may be amended or modified only with the written consent of Executive
and the Board. No oral waiver, amendment or modification will be effective under
any circumstances whatsoever.

 

9



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

              JOSEPH N. MILDENHALL
 
       
Dated: September 16, 2009
  By:   /s/ Joseph N. Mildenhall
 
            Address: 3300 West Camelback Road
               Phoenix, Arizona 85017
 
            GRAND CANYON EDUCATION, INC.
 
       
Dated: September 16, 2009
  By:   /s/ Stan Meyer
 
       
 
  Name:   Stan Meyer
 
  Title:   Executive Officer
 
            Address: 3300 West Camelback Road
              Phoenix, Arizona 85017

 

10